..
                                                             ~       ,   -
                                                                 .... . .... .,.,...,.._,...,,.._. --,._,.,.,_ ..._...
                                                         .,., -~~"""""""""''"""
                                                                                                                  ,..,_ . •~ .......
                                                                                                                        .... _,.,...
                                                                                                                                  ~
                                                                                                                                       ...
                                                                                                                                             ..-..- ~   -
                                                                                                                                                            .,. .,., ~ ...,,_.
                                                                                                                                                                  -~"'✓•
                                                                                                                                                                                 I




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                                                          [PR9ilS&eb]
     UNITED STATES OF AMERICA                                                             PROTECTIVE ORDER

          - v. -
                                                                                          20 Cr. 064 (CM)
     JUDE SONE

                      Defendant.

                         -   -   -   -   -   -   -   X


     HONORABLE COLLEEN MCMAHON, District Judge:

          WHEREAS the Government intends to produce to ·JUDE SONE, the

     defendant, in the above-captioned matter, certain discovery

     materials that may contain personal identifying information for

     individuals other than the defendant, including names, places of

     employment, financial information, and telephone numbers; and

          WHEREAS pursuant to Rule 16(d)                            (1) and Title 18, United

     States Code, Section 3771, the Government desires to protect the

     confidentiality of the above-referenced materials, and for good

     cause shown;

     IT IS HEREBY ORDERED:

                 1. Discovery materials produced by the Government to

     the defendant or his counsel that are either (1) designated in

     whole or in part as "Confidential" by the Government in emails

     or communications to defense counsel, or (2) that include a
Bates or other label stating "Confidential," shall be deemed

"Confidential Material."

          2. Confidential Material disclosed to the defendant,

or to his counsel, during the course of proceedings in this

action:

                 (a) shall be used by the defendant or his counsel

only for purposes of this action;

                 (b) shall be kept in the sole possession of the

defendant's counsel or the defendant;

                 (c) shall not be copied or otherwise recorded by

the defendant;

                 (d) shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(e)

below;

                 (e) may be disclosed only by the defendant's

counsel and only to the following persons (hereinafter

"Designated Persons"):

                      (i) secretarial, clerical, paralegal,

investigative, and student personnel employed full-time or part-

time by the defendant's counsel;

                      (ii) independent expert witnesses retained

by the defendant or on his behalf in connection with this

action; and


                                   2
.., .




                               (iii) such other persons as hereafter may be

        authorized by the Court upon a motion by the defendant;

                          (f) shall be either (i) returned to the

        Government following the conclusion of this case, together with

        any and all copies thereof, or (ii) destroyed together with any

        and all copies thereof, with defendant's counsel verifying in

        writing to the Government that such destruction has taken place.

                     3. Discovery materials produced by the Government to

        the defendant or their counsel that are either (1) designated in

        whole or in part as "Sensitive" by the Government in emails or

        communications to defense counsel, or (2) that include a Bates

        or other label stating "Sensitive," shall be deemed "Sensitive

        Material."

                     4. Sensitive Material disclosed to the defendant, or

        to the defendants' counsel, during the course of proceedings in

        this action, shall be subject to the conditions applicable to

        Confidential Material, with the exception of paragraph 2(b)

        above.   Sensitive Material may be shown to the defendant, but

        may not be maintained in the defendant's possession. In the

        event that the Government designates discovery material as

        "Sensitive," defendant's counsel reserves the right to challenge

        whether the designation - which would prohibit the defendant

        from maintaining possession of the material - is warranted.


                                           3
•.,   l   ,.




                         5.      The defendant and his counsel shall provide a

               copy of this Order to Designated Persons to whom Confidential

               Material is disclosed pursuant to paragraph 2(e).     Designated

               Persons shall be subject to the terms of this Order.

                         7.      The provisions of this Order shall not be

               construed as preventing the disclosure of any information in any

               motion, hearing, trial, or sentencing proceeding held in this

               action, or to any judge or magistrate of this Court for purposes

               of this action.




                                     [intentionally left blank]




                                                  4
            8.     This Order may be signed in counterparts and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.


AGREED AND CONSENTED TO:

                                    GEOFFREY S. BERMAN
                                    UNITED STATES ATTORNEY


                                 By:<


                                              Sobelman
                                    Assistant United States Attorneys




                                    Martin Cohen, Esq.
                                    Counsel for Jude Sone




so   ORDERED:    J-/J-'1/ ~ HO
                                    HONORABLE COLLEEN MCMAHON
                                    UNITED STATES DISTRICT JUDGE




                                        5
